Citation Nr: 0820135	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  04-21 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than October 14, 
1988, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

2.  Entitlement to an effective date earlier than October 14, 
1988, for the grant of Dependents' Educational Assistance 
(DEA) benefits under Chapter 35, Title 38, United States 
Code.

3.  Entitlement to a compensable initial rating for right ear 
hearing loss.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970, and from July 1971 to December 1974.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

This case was the subject of a Board decision and remand 
dated in March 2006.

As the Board observed in its March 2006 decision, the veteran 
has repeatedly submitted claims of entitlement to service 
connection for tinnitus, including in January 2004, April 
2005, and June 2005.  The claims file does not reflect that 
any action has been taken.  In the March 2006 Board decision, 
the issue was referred to the RO for appropriate action.  The 
veteran again requested adjudication of this issue in 
correspondence received in July 2007.  The matter of 
entitlement to service connection for tinnitus is therefore 
again referred to the RO for appropriate action.  
     
The Board grants entitlement to an effective date of December 
10, 1986, for a TDIU, in today's decision.  

The matter of entitlement to an effective date earlier than 
December 10, 1986, is addressed in the remand appended to 
this decision.  Also, the issue of entitlement to an 
effective date earlier than October 14, 1988, for the grant 
of Dependents' Educational Assistance (DEA) benefits under 
Chapter 35, Title 38, United States Code, and the issue of 
entitlement to a compensable initial rating for right ear 
hearing loss are addressed in the REMAND portion of the 
decision below.  These matters are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A claim for a TDIU was received from the veteran on June 
16, 1986.

2.  The veteran's combined schedular rating in effect as of 
December 10, 1986, is 80 percent.  

3.  Competent medical evidence demonstrates that the veteran 
was precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of service-connected disability, from 
December 10, 1986, forward.


CONCLUSION OF LAW

The criteria for an earlier effective date of December 10, 
1986, for a TDIU are met.  38 U.S.C.A. §§ 1155, 5110 (West 
2002); 38 C.F.R. §§ 3.400, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Because the Court's 
decision in Dingess/Hartman is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim.  

As an August 2003 Board decision and the implementing 
September 2003 RO rating decision on appeal granted the 
veteran's claim of entitlement to TDIU benefits as though a 
July 1990 Board decision had been favorable with respect to 
his claim for a TDIU, the claim is now substantiated.  As 
such, his filing of a notice of disagreement as to the 
September 2003 RO rating decision does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  In cases 
like this one, where the benefit sought has been granted and 
an effective date has been assigned, the claim has been 
substantiated, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  Thus, no further 
notice is required and the Board finds no evidence of 
prejudicial error in proceeding with appellate consideration 
of the veteran's claim at this time.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

The veteran's appeal as to the effective date assigned 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only to advise the veteran of what is 
necessary to obtain the maximum benefits allowed by the 
evidence and the law.  This has been accomplished here.  The 
November 2007 statement of the case (SOC), under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
set forth the relevant laws and regulations pertaining to 
establishing an effective date for a TDIU.  The appellant was 
thus informed of what was needed establish an earlier 
effective date.  Therefore, the Board finds that the 
appellant has been informed of what was necessary to achieve 
a higher rating for the service-connected disability at 
issue.
  
Also, although in excess of what was required pursuant to the 
VCAA under the facts of this case, a September 2007 VCAA 
letter explained the evidence necessary to substantiate the 
veteran's claim and the veteran's and VA's respective duties 
for obtaining evidence, and requested that the veteran submit 
any additional evidence in his possession pertaining to his 
claim.  The VCAA notice letter from VA explained the basis 
for determining an effective date upon the grant of any 
benefit sought, in compliance with Dingess/Hartman.  To the 
extent that this VCAA notice was required under the facts and 
applicable laws, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Although this VCAA notice was not completed prior to 
the initial adjudication, the claim has been readjudicated 
thereafter.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  

Duty to assist

With regard to the duty to assist, the claims files contain 
service medical records, reports of post-service VA and 
private medical treatment, records of the Social Security 
Administration, and reports of VA examinations.  
Additionally, the claims files contain the veteran's 
statements in support of his claims.  The Board has  reviewed 
such statements and concludes that he has not identified 
further evidence necessary for a determination of the matter 
decided herein.  

Harmless Error -- No Final Unfavorable Adjudication

In addition, the Board notes that in this decision it has 
granted an effective date of December 10, 1986, for a TDIU, 
in the context of highly favorable evidence demonstrating 
that such an effective date is warranted.  This determination 
is only favorable to the veteran.  The matter of entitlement 
to an effective date earlier than December 10, 1986, for a 
TDIU, is not denied herein, but is instead remanded to the 
RO, in light of matters requiring further adjudication, and 
development that may affect the outcome of the matter on 
appeal.  As there is no final determination in today's Board 
decision that is adverse to the veteran's claim for an 
earlier effective date for a TDIU, any error in notice, 
procedure or development, is harmless error with respect to 
the matter decided herein.

General Law and Regulations

Effective Dates

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final.  38 U.S.C.A. §§ 5108, 7105.  Similarly, a decision of 
the Board is generally final absent a timely appeal to the 
Court and resulting reversal or remand of the decision.  See 
38 U.S.C.A. §§ 7104, 7252.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

The effective date of an award of increased compensation to a 
veteran shall be the earliest date as of which it is 
ascertainable that an increase in disability has occurred, if 
the application for an increased rating is received within 
one year of the date of increase in disability.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Otherwise, the 
effective date is the date of receipt of claim, or the date 
entitlement arose, which ever is later.  38 C.F.R. § 
3.400(o)(1).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  

In the context of section 5110(b)(2), the term "earliest 
ascertainable date" means the date on which sufficient 
evidence existed to prove that a disability had increased.  
In Wood v. Derwinski, 1 Vet. App. 367 (1991), the United 
States Court of Appeals for Veterans Claims (Court) relied on 
what is now § 5110(b)(2) to remand for determination of the 
date an increased disability became ascertainable.  The 
Court's instructions to the Board assumed that "earliest 
ascertainable date" meant the date when probative reports 
were prepared.  The effective date should be the date when 
sufficient evidence existed to find that the disability had 
increased. 

TDIU

A TDIU is warranted where the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of service-connected disability.  38 
C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may 
be assigned where the schedular rating is less than total and 
when the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disability, provided, however, that if there is 
only one such disability, it must be rated at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
rating to 70 percent or more.  38 C.F.R. § 4.16.

Substantially gainful employment is that which is ordinarily 
followed by the nondisabled to earn a livelihood, with 
earnings common to the particular occupation in the community 
where the veteran resides.  Moore (Robert) v. Derwinski, 1 
Vet. App. 356 (1991).  This suggests a living wage.  Ferraro 
v. Derwinski, 1 Vet. App. 326, 332.  Marginal employment 
shall not be considered substantially gainful employment.  38 
C.F.R. § 4.16(a).  The ability to work sporadically or obtain 
marginal employment is not substantially gainful employment.  
Moore, 1 Vet. App. at 358.  The question in a total rating 
case based upon individual unemployability due to service-
connected disability is whether the veteran is capable of 
performing the physical and mental acts required by 
employment and not whether the veteran is, in fact, employed.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A TDIU 
requires that the record reflect some factor that "takes the 
claimant's case outside the norm" of any other veteran rated 
at the same level.  Id.  (citing 38 C.F.R. §§ 4.1, 4.15).

In Norris v. West, 12 Vet. App. 413, 421 (1999), the Court 
held that a claim for TDIU is reasonably raised and must be 
considered when a claimant with a schedular rating that meets 
the minimum criteria of 38 C.F.R. § 4.16(a) seeks a rating 
increase, and there is evidence of current service-connected 
unemployability in the claims file or under VA control. 

A TDIU requires that the veteran's service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age or nonservice-connected 
disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Thus, rating boards should submit 
to the Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards of 38 C.F.R. 
§ 4.16(a).  See 38 C.F.R. § 4.16(b).

Factual Analysis

This appeal has a long and unusual procedural history.  The 
Board will focus on the matters central to this decision.  In 
a decision dated in July 1990, the Board denied the veteran's 
claim for a TDIU.  In August 1997, the RO granted a new claim 
for a TDIU, and assigned an effective date of June 2, 1992.  
In seeking an earlier effective date for a TDIU, the veteran 
subsequently alleged clear and unmistakable error in the 
Board's July 1990 decision that denied a TDIU.  In a Board 
decision dated in August 2003, the Board found that the July 
1990 Board decision that denied a TDIU contained clear and 
unmistakable error, and granted entitlement to an effective 
date for a TDIU as if the Board's July 1990 decision had in 
fact granted a TDIU.  As a result, in a rating decision dated 
in September 2003, and reissued in December 2003, the RO 
granted an earlier effective date for a TDIU as of October 
14, 1988, which the RO construed as the date of claim for a 
TDIU.  However, the Board notes that in correspondence 
received from the veteran on June 16, 1986, he alleged that 
he would be unemployed as of June 23, 1986, and would be 
unable to find new employment due to his inability to use 
both hands.  He was service connected for residuals of an 
injury to the left hand at the time.  In October 1986, VA 
received from the veteran an application for vocational 
rehabilitation, in which he indicated that he was service 
connected for "skin, fragment wounds," and wrote, "I need 
help can't find a job, need further education."  The veteran 
was at that time not service connected for post-traumatic 
stress disorder (PTSD), but was service-connected for 
residuals of a war injury to the left hand, and for 
pseudofolliculitis.  The Board finds that the July 12, 1986, 
correspondence constituted a claim of entitlement to a TDIU, 
since the veteran in essence alleged he would be unable to 
find employment due to substantial loss of use of the left 
hand as a result of service-connected disability.

The ratings in effect as of June 16, 1986, but prior to 
December 10, 1986, are currently assigned (they have been the 
subject of much adjudication) as follows:  A 30 percent 
rating for residual of a left hand injury with scar, 
effective June 5, 1985; an additional 10 percent rating for a 
scar of the left hand, effective June 5, 1985; and a 30 
percent rating for a history of pseudofolliculitis, effective 
June 11, 1986.  This results in a combined rating of 60 
percent.  See 38 C.F.R. § 4.25.  Since none of these 
disabilities was rated as 60 percent or more, and the 
combined rating is less than 70 percent, the assigned ratings 
are currently not sufficient to meet the requirements for 
schedular consideration of a TDIU for the period prior to 
December 10, 1986.  See 38 C.F.R. § 4.16(a).  The matter of 
extraschedular consideration for this period of time is 
addressed in the remand appended to this decision.  See 38 
C.F.R. § 4.16(b).

Service connection for PTSD was subsequently granted 
effective December 10, 1986, and as a result, the ratings in 
effect as of December 10, 1986, are as follows:  a 50 percent 
rating for PTSD; a 30 percent rating for a left hand injury; 
a separate 10 percent rating for a scar of the left hand; and 
a 30 percent rating for a history of pseudofolliculitis.  The 
resulting combined rating is 80 percent, meeting the 
requirements for consideration of a TDIU on a schedular 
basis, effective December 10, 1986.  See 38 C.F.R. § 4.16.

There is ample competent medical evidence to demonstrate 
that, as of December 10, 1986, the veteran's service-
connected disabilities precluded the veteran from obtaining 
or maintaining any gainful employment consistent with his 
education and occupational experience.  See 38 C.F.R. § 4.16.  
At a February 2007 Social Security Administration (SSA) 
consultative examination (a copy of which was received from 
the veteran in September or October 2007), the veteran was 
diagnosed as having chronic PTSD secondary to the Vietnam 
War, and was described by the examining psychiatrist being 
actively suicidal, and affected by "a level of depression 
and associated anxiety that is incapacitating."  A January 
1989 letter and underlying treatment records dated from April 
1985 forward, from the veteran's private treating 
psychiatrist, indicate that the veteran had been unemployed 
and unemployable since 1986 due to his psychiatric symptoms 
associated with PTSD.  Based on this and other evidence, in 
June 1987 the veteran was adjudicated by SSA as disabled, 
beginning on June 23, 1986.  June 23, 1986, is the date the 
veteran indicated that he would become unemployed in his 
correspondence received by VA on June 16, 1986.

The currently assigned effective date for a TDIU is October 
14, 1988.  The veteran's claim for a TDIU was received on 
June 16, 1986.  However, entitlement to service connection 
for PTSD was not in effect until December 10, 1986, and the 
schedular criteria for entitlement to a TDIU are not met 
until December 10, 1986.  As the preponderance of the 
competent medical evidence shows that the veteran met the 
schedular criteria for a TDIU and was precluded from 
obtaining or maintaining any gainful employment consistent 
with his education and occupational experience, by reason of 
service-connected disability, from December 10, 1986, 
forward, an effective date of December 10, 1986, for a 
schedularly assigned TDIU, is warranted.  38 C.F.R. §§ 3.400, 
4.16.

The matter of entitlement to a TDIU prior to December 10, 
1986, is inextricably intertwined with matters requiring 
further adjudication, and requires further development; the 
matter is therefore addressed in the remand appended to this 
decision.

ORDER

Entitlement to an earlier effective date of December 10, 
1986, for a TDIU, is granted.  The veteran's appeal is 
granted to this extent only.  



REMAND

In a March 2006 Board decision, the RO was requested to 
provide to the veteran a statement of the case on the issue 
of entitlement to an effective date prior to October 14, 
1988, for the grant of Dependents' Educational Assistance 
benefits.  The Board noted that a rating decision dated in 
September 2003 and reissued in January 2004 had granted DEA 
benefits, effective October 14, 1988, and that the veteran 
had submitted a notice of disagreement with this 
determination in January 2004.  Accordingly, the Board found 
that a remand for issuance of a statement of the case on this 
issue was necessary.  See Manlincon v. West, 12 Vet. App. 
238.  There is no indication in the claims file, however, 
that the RO has issued an SOC on the matter of an earlier 
effective date for DEA benefits.  The matter is therefore 
again remanded to the RO for compliance with the Board's 
March 2006 request.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).

Additionally, as the Board noted in the Introduction section 
of its March 2006 decision, a rating decision dated in 
December 2003 and reissued in January 2004 assigned a 
noncompensable rating for service-connected right ear hearing 
loss, effective November 9, 1977.  Thereafter, in January 
2004, the veteran submitted a notice of disagreement as to 
the propriety of the initially assigned rating.  From a 
review of VA's computer tracking system, it appears that a 
statement of the case was issued in June 2005 and a 
substantive appeal was thereafter received, also dated in 
June 2005.  In its March 2006 decision, the Board took note 
that the veteran subsequently withdrew his appeal as to this 
issue, but thereafter reinstated it.  As such, the issue of 
entitlement to an initial compensable rating for right ear 
hearing loss is still in appellate status.  However, the 
Board was not in possession of the June 2005 statement of the 
case and substantive appeal reflected in the computer 
tracking system.  VA's system also failed to show that the 
issue has been certified to the Board.  Moreover, from a 
review of the claims file, it appeared that the RO was still 
in the process of developing the claim.  The Board took no 
action on this claim in March 2006, but rather deferred to 
the RO in referring the claim to the RO for whatever action 
was appropriate including certification to the Board if in 
order.  However, in light of the current procedural history 
of this matter, the Board will now exercise its authority to 
conduct at least the minimal authorized action on its part 
with respect to this issue.  The matter is therefore remanded 
for, at a minimum, issuance of a statement of the case in 
light of the December 2003 rating decision and timely notice 
of disagreement received in January 2004.  Manlincon v. West, 
12 Vet. App. 238.  Of course, if a statement of the case has 
already been issued and a timely Form 9 received, the RO 
should associate these documents with the claims files so 
that the Board may exercise full jurisdiction over the 
matter.  Further, the Board notes that correspondence 
received from the veteran in July 2007 purports to be notice 
of disagreement with a rating decision dated in June 2007 
pertaining to hearing loss.  However, the described rating 
decision and much of the described evidence is not associated 
with the claims files.  Further, VA's computer system now 
shows that a supplemental statement of the case on the issue 
of entitlement to an increased rating for hearing loss was 
issued on June 28, 2007, and a VA Form 9 received from the 
veteran in July 2007 appears to respond to this SSOC, and 
also to criticize the RO for not adjudicating his long-
outstanding claim for service connection for tinnitus (see 
Introduction of this decision, above).  The apparently newly 
issued June 28, 2007, SSOC is not associated with the claims 
files.

Further, as the issue of entitlement to a compensable initial 
rating for right ear hearing loss involves assignment of a 
rating dating back to 1977, it may affect the matter of 
consideration of entitlement of a TDIU prior to December 10, 
1986.  As such, the Board finds that the matters are 
inextricably intertwined, so that adjudication of the claim 
for a compensable initial rating for right ear hearing loss 
must be adjudicated in conjunction with readjudication of the 
issue of entitlement to an effective date earlier than 
December 10, 1986, for a TDIU.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991).

Finally, the Board notes that although certain records from 
the Social Security Administration (SSA) have been received 
from the veteran or copied from the veteran's files, the full 
relevant records from the SSA have not been received.  As the 
SSA found that the veteran was disabled from June 1986 
forward, and the RO received from the veteran what the Board 
has construed as in informal claim for a TDIU in June 1986, 
the determinations and underlying records of the SSA are 
likely directly relevant to whether an effective date prior 
to December 10, 1986, for a TDIU may be warranted in this 
matter.  The Board acknowledges that the RO attempted to 
obtain the records from the SSA in February 1995 and over 
subsequent months.  However, it appears that the RO did not 
receive a response from the SSA, and that the RO instead 
copied approximately 25 pages of records from the veteran's 
SSA records, most of them pertaining to a favorable 
continuing disability review by SSA in 1990.  It is clear 
that additional records exist.  The notice of the 
determinations made is of record, but not the SSA 
determinations themselves, and the veteran has subsequently 
submitted additional SSA medical records from his files, such 
as a February 1987 SSA psychiatric Consultative Examination 
received by VA from the veteran on at least three occasions, 
most recently in September or October 2007.  Because, as this 
matter has evolved, it is now apparent that a full set of the 
SSA determinations and the associated medical evidence is 
directly relevant to a matter within the Board's 
jurisdiction, the Board finds that the relevant SSA records 
should be sought by the RO before any further adverse 
determination with respect to this matter is issued.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration (SSA) and obtain and 
associate with the claims file copies of 
the veteran's records regarding SSA 
benefits, including any SSA administrative 
decisions (favorable or unfavorable) and 
the medical records upon which the 
decisions were based. 

If attempts to obtain the records from SSA 
are unsuccessful, the veteran should be 
notified of this fact and requested to 
submit all relevant SSA documents in his 
possession.

2.  A statement of the case, containing all 
applicable laws and regulations, on the 
issues of entitlement to an effective date 
prior to October 14, 1988, for the grant of 
DEA benefits must be issued.  The veteran 
should be advised of the time period in 
which to perfect his appeal.  If the 
veteran's appeal as to these issues is 
perfected within the applicable time period 
and the benefit sought is not granted in 
full, then the matter should be returned to 
the Board for appellate review.

3.  The RO should associate with the claims 
files all evidence and adjudicative 
determinations made with respect to the 
veteran's claim for a compensable initial 
rating for right ear hearing loss.  If the 
matter has proceeded no further than a 
rating decision dated in December 2003 
assigning a noncompensable rating for 
service-connected right ear hearing loss, 
effective November 9, 1977, and a January 
2004 notice of disagreement as to the 
propriety of the initially assigned rating, 
then a statement of the case, containing 
all applicable laws and regulations, on the 
issue of entitlement to a compensable 
initial rating for right ear hearing loss 
must be issued.  The veteran should be 
advised of the time period in which to 
perfect his appeal.  If the veteran's 
appeal as to these issues is perfected 
within the applicable time period, and the 
benefit sought on appeal is not granted in 
full, the matter should be returned to the 
Board for appellate review.

If, as is reflected by VA computer records, 
a statement of the case has already been 
issued and a timely Form 9 received, and a 
supplemental statement of the case issued 
in June 2007, the RO should associate with 
the claims files all relevant adjudicative 
documents and evidence, take any further 
appropriate action required for development 
and adjudication of the matter, and certify 
the issue for consideration by the Board, 
unless the benefit sought on appeal is 
granted in full. 

Any evidence or rating decisions described 
in correspondence received from the veteran 
in July 2007, such as a rating decision or 
supplemental statement of the case dated in 
June 2007 pertaining to hearing loss, and 
any associated evidence, must be obtained 
and associated with the claims files.

4.  Readjudicate the issue or issues on 
appeal.  If any benefit sought remains 
denied, the veteran should be provided a 
supplemental statement of the case (SSOC) 
and an appropriate period of time for 
response.

Readjudication of the matter of entitlement 
to an effective date prior to December 10, 
1986, for a TDIU, should include a 
determination as to whether referral of the 
matter to the Director, Compensation and 
Pension Service, for extraschedular 
consideration, is warranted.  See 38 C.F.R. 
§ 4.16(b).  The supplemental statement of 
the case should include consideration of 
the applicable laws and regulations and the 
determination made in this regard.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


